             Case 3:18-cv-05276-RBL Document 81 Filed 04/02/20 Page 1 of 2



                                                                   Hon. Ronald B. Leighton
 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                           WESTERN DISTRICT OF WASHINGTON
10
                                         AT TACOMA
11

12    SEAN WILSON, individually and on behalf of   No. 18-cv-05276-RBL
      all others similarly situated,
13
                                                   DECLARATION OF TODD LOGAN
14                         Plaintiff,

15           v.

16    HUUUGE, INC., a Delaware corporation.
17
                           Defendant.
18

19

20

21

22

23

24

25

26

27

     DECLARATION OF TODD LOGAN
     No. 18-cv-05276-RBL- 1
                   Case 3:18-cv-05276-RBL Document 81 Filed 04/02/20 Page 2 of 2




 1            I, Todd Logan, pursuant to 28 U.S.C. § 1746, declare as follows:
 2            1.             I am an attorney at Edelson PC, which has been retained to represent
 3   Plaintiff Sean Wilson in the above-captioned matter. I am entering this declaration in support of
 4   Plaintiff’s Motion for Temporary Restraining Order.
 5            2.             I have personal knowledge of the matters stated herein and, if called upon,
 6   I could and would competently testify thereto.
 7            3.             In the Big Fish litigation, the parties met and conferred before the
 8   Defendants broadcasted to Big Fish users an 800-number that could be used to contact plaintiffs’
 9   counsel about that case.
10            4.             While the parties in Big Fish ultimately could not agree on the language to
11   be used in a pop-up, the Defendants used an 800-number supplied by plaintiffs’ counsel, which
12   was set up as a dedicated line to receive calls about the Big Fish litigation.
13            5.             After ordering the new 1-800 number from a vendor, it took eight (8) days
14   for that vendor to activate the line. Thereafter, we had to configure that number to a line at
15   Plaintiff’s counsel’s office, record a voicemail script, test the line, and train staff to respond to
16   calls.
17            6.             Proper testing of the new 1-800 number proved critical, as it revealed that,
18   for some reason, calls from phones on the Verizon network were not coming through, an issue that
19   took additional time to address and solve with the vendor of the 1-800 number.
20

21            I declare under the penalty of perjury that the foregoing is true and correct.
22

23            Executed on this 2nd day of April, 2020 at Incline Village, Nevada.
24

25

26                                                          /s/ Todd Logan

27

      DECLARATION OF TODD LOGAN
      No. 18-cv-05276-RBL- 2
